Citation Nr: 1003824	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-39 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and if 
so, whether service connection may be granted. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active service from April to September 1965 
and from October 1967 to August 1974.  He served in the 
Republic of Vietnam (RVN) from November 26, 1967 to November 
23, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By that rating action, the RO reopened 
the Veteran's claim of entitlement to service connection for 
PTSD and continued to deny the claim on the merits.  The 
Veteran timely appealed the RO's April 2005 rating action to 
the Board. 

In the appealed April 2005 rating decision, the RO determined 
that new and material evidence had been submitted to reopen 
the Veteran's previously denied claim for service connection 
for PTSD and continued to deny the claim on the merits.  New 
and material evidence is required to reopen a previous final 
decision. 38 C.F.R. § 3.156(a).  Thus, in the analysis in the 
decision below, the Board must determine whether to reopen 
the claim for service connection for PTSD in the first 
instance, because this affects the Board's legal jurisdiction 
to adjudicate the underlying claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In November 2006 and June 2007, the Veteran provided 
testimony concerning his new and material evidence claim 
before Decision Review Officer (DRO) and the undersigned 
Veterans Law Judge at hearings conducted at the Jackson, 
Mississippi RO, respectively.  Copies of the hearing 
transcripts have been associated with the claims file.  

In January 2008, the Board remanded the claim on appeal to 
the RO for additional development, namely to provide the 
Veteran with the regulations defining new and material 
evidence.  See 38 C.F.R. § 3.156 (2009).  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration.  
In the Introduction section of the January 2008 Remand, the 
Board requested that the RO take appropriate action on the 
raised yet unadjudicated issues of entitlement to service 
connection for a neck disability as secondary to the service-
connected residuals of a fracture of the left calcenous with 
degenerative changes and entitlement to service connection 
for a liver disability.  This has not been accomplished.  
Thus, the following issues are again REFERRED to the RO for 
adjudication:  (1)  Entitlement to service connection for a 
neck disability, claimed as secondary to the service-
connected residuals of a fracture of the left calcaneous with 
degenerative changes; and (2) Entitlement to service 
connection for a liver disability.  (See January 2008 Board 
remand, page (pg.) (2).


FINDINGS OF FACT

1.  By a May 2002 rating decision, the RO denied service 
connection for PTSD.  The RO provided notice of this action 
that same month, but the Veteran did not initiate an appeal 
by filing a timely notice of disagreement.

2.  Since the RO's May 2002 rating decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for PTSD.

3.  The competent evidence of record shows that the Veteran 
has a current diagnosis of PTSD based upon a verified in-
service stressor, namely his unit's exposure to numerous 
rocket and mortar attacks in the area of Can Tho, RVN from 
December 1967 to March 27, 1968.  



CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision, wherein the RO denied 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2009).

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a grant for service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

As the Board is reopening the previously denied claim for 
service connection for PTSD and granting the underlying claim 
on the merits in the analysis below, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is not warranted.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

II.  Reopening Analysis

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  By a May 2002 
rating decision, the RO denied service connection for PTSD.  
The RO provided notice of this action that same month, but 
the Veteran did not initiate an appeal by filing a timely 
notice of disagreement, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202.  Thus, the May 
2002 rating decision is final and its merits may only be 
examined if new and material evidence has been submitted.  
Id.

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material 
evidence has been received, and the petition to reopen the 
claim is granted.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue on appeal.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999). Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

At the time of the final May 2002 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment and personnel records, statements of the Veteran, 
which contained his contentions regarding his claim of 
service connection for PTSD, as well as private and VA 
treatment and examination records.  These medical records 
disclose that although the Veteran had been diagnosed with 
PTSD, it was not based on a verified in-service stressful 
event.  Therefore, any newly received evidence must address 
that element in order to warrant reopening of a previously 
denied claim for service connection for PTSD.

Evidence received since the May 2002 rating action consists 
of newly received statements and testimony from the Veteran.  
He then provided specific time frames and dates that 
highlighted when various military units to which he was 
assigned in the RVN received hostile mortar and rockets 
attacks from the enemy.

For example, during the June 2007 hearing before the 
undersigned Veterans Laws Judge, the Veteran indicated that 
while assigned to the 704th Transportation Battalion in 
Pleiku, RVN from June through August 1968, his unit sustained 
numerous rocket and mortar attacks.  (See Transcript (T.) at 
pg. 8).  The Veteran also provided the name of a soldier, G. 
S. B., of Cincinnati, Ohio, who was assigned to this unit and 
was present during the above-cited mortar attacks at Pleiku, 
RVN.  (T. at pg. 8).  

The above-cited hearing testimony is new in that it was 
received after the RO's final May 2002 decision.  It is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim:  specific stressor 
information including the names of specific individuals and 
additional event dates that are capable of verification.

Therefore, new and material evidence has been submitted and 
the claim for service connection for PTSD is reopened and 
raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for PTSD is 
reopened.


III.  Merits Analysis

As part of the reopened claim, the Veteran argues that he has 
PTSD as a result of his unit,"704th Transportation 
Battalion," having received rocket and mortar attacks while 
stationed in Plaiku, RVN from June to August 1968.  (See T. 
at pg. 8).  

The law provides that service connection will be granted if 
it is shown that a Veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).

The Veteran has a current diagnosis of PTSD, the remaining 
question is whether there is an in-service stressor; if there 
is evidence of combat service or corroborating evidence that 
his claimed stressors occurred.  In rendering a medical 
opinion, the explicit or implicit opinion of the physician 
that the Veteran is truthful is not necessarily probative as 
to the facts of the account.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the Veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the Veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (2009); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the Veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Since there is evidence of record indicating that several VA 
psychiatric treatment providers have diagnosed the Veteran 
with PTSD based on his service in the RVN (January 2002 and 
April 2009), the Board's present inquiry will concern the 
development measures required to evaluate whether there is a 
verified stressor from service.

Service personnel records reflect that the Veteran served in 
the RVN from November 26, 1967 to November 23, 1968.  During 
his RVN tour, the Veteran was assigned to the 51st 
Maintenance Company (December 5, 1967 to January 31, 1968) 
and Company A, 704th Maintenance Battalion, 4th Infantry 
(March 27, 1968 until he disembarked from the RVN).  His 
military occupational specialty was a senior auto repairman.  
He participated in the Tet Counteroffensive and Vietnam 
Counteroffensive Phases VI, V and VI.  He was awarded, in 
part, the Vietnam Campaign and Service Medals. 

While a response from the United States Armed Services Center 
for Research of Unit Records (formerly USASCRUR, now the 
Joints Services Records Research Center (JSRRC)) did not 
confirm the Veteran's stressor that his unit,"704th 
Transportation Battalion," had received rocket and mortar 
attacks when he was stationed in Plaiku, RVN from June to 
August 1968, it was reported that the area of Can Tho, RVN 
had received 37 attacks for the period between January to May 
1968.  The Veteran was in stationed in Can Tho from December 
1967 to March 27, 1968.  

With respect to being subjected to weaponry fire, such as 
mortar and rocket attacks, corroboration of every detail, 
including the Veteran's personal participation is not 
required; rather, the Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 
(1997). See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The history of attacks throughout the Republic of 
Vietnam during the Veteran's tour of duty, to include Can 
Tho, is sufficient to confirm this alleged in-service 
stressor.

As the Veteran has a diagnosis of PTSD that is specifically 
linked to a verified in-service stressor, namely his unit's 
exposure to numerous rocket and mortar attacks in the area of 
Can Tho, RVN from December 1967 to March 27, 1968, 
service connection for PTSD is warranted.  See 38 C.F.R. § 
3.304(f).



ORDER

Service connection for PTSD is granted. 



______________________________________________
VITO A.CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


